Title: To Thomas Jefferson from Johann Ludwig de Unger, with a List of Books Returned, 13 November 1780
From: Unger, Johann Ludwig von
To: Jefferson, Thomas




Monsieur!
Aux Barraques, ce 13me. du Novembre, 1780.

Comme nous avons reçu les Ordres de quitter cette Place, j’ai cru qu’il dût etre un de mes premiers Devoirs de Vous rendre mes Remerciements pour toutes les Marques de Bienveillance dont il Vous a plût me daigner, et de Vous demander tres humblement la Continuation de Vos bonnes Graces.
Ayant aprit que Vous avez toujours honnoré Mons: le Docteur Gilmer avec une Amitié particuliere je ne crois pas d’avoir eu manquer le But que je me suis propose de Vous remetre en bon Etat ces Livres qui m’ont fait passer bien des Jours agreablement et utilement; ci je les ai deliverà a ce Monsieur. Le Lieutenant du Roé et le Ministre Colly m’ayant chargé de remetre les Livres que Vous avez eu la Bonté de leur preter, pareillement au Docteur Gilmer, c’est pour cela que je me donne l’Honeur de joindre-ci un Catalogue du tout pour eviter tout Erreur.
Je Vous prie d’etre assuré que je suis incapable d’oublier toutes les Bontes dont il Vous a plût m’honnorer pendant notre Séjour en Virginie; et quoique il-y-a beaucoup des Persones qui perdent en quittant cette Province, ma Perte est la plus considerable lorsque je serai prive (peut-etre pour jamais) de la Satisfaction de converser avec une Personne en qui se trouvent toutes les Qualités qui peuvent donner de l’Estime et d’Affection. Quel Bonheur serai-ce pour moi ci a la Place ou nous allons etre conduite, je trouverois un Bienfaiteur comme Vous! Ce seroit un Bien qui me donneroit en quelque Faéon du Soulagement. Il ne me reste qu’a addresser à la Providence les Voeux les plus sincere pour Vous et Votre chere Famillie. Le Cieul veuille Vous combler de toutes Sortes de Prosperités et Vous faire jouir d’une longue Suite d’Années en parfaite Sante et Contentement. Si apres cela je fais quelques Souhaits particuliers pour moi, c’est que je puisse avoir l’Honneur de Vous temoigner, Monsieur que je ressens comme je le dois les solides Obligations que je Vous ai, et qui m’obligent d’etre avec le plus grand Respect Monsieur, Votre tres-humble, et tres-obeissant Serviteur,

John Lewis De Unger




Enclosure
Catalogue des Livres deliveré a Monsieur le Docteur Gilmer le 13me. du Nov 1780


par moi:



1. Cours de Mathematique de Bezout
6 Vol.


2. Boileau Works
2 Vol


3. Plays of Vanbruck
2 Vol


4. Candide
1 Vol


5. Contes Moreaux de Marmontel
3 Vol


par Lieutenant du Roi



1. Farquars Plays
2 Vol:


par le Ministre Colly



1. Originis Contra Celsum
1 Vol


2. Salmon’s Geographical Grammar
1 Vol.



John Lewis de Unger


